         Case 4:17-cv-03299 Document 222 Filed on 03/26/21 in TXSD Page 1 of 30
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                                                                                            March 26, 2021
                            UNITED STATES DISTRICT COURT
                                                                                         Nathan Ochsner, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                    §
    Global Tubing, LLC,                             §
                                                    §
                   Plaintiff,                       §
                                                    §
    v.                                              §          Case No. 4:17-CV-3299
                                                    §
    Tenaris Coiled Tubes, LLC and                   §
    Tenaris, S.A.,                                  §
                                                    §
                  Defendants.                       §

                                      Memorandum Order

           Pending before the Court are Plaintiff Global Tubing, LLC’s (“Global” or

“Plaintiff”) motions to compel documents withheld as privileged and a declaration

produced but then clawed back as privileged. ECF Nos. 133, 136.1 The Court held

an oral argument on the motions. 2 Tr. Mot. Hrg., ECF No. 201. Having considered

the argument of counsel, the parties’ filings, 3 and the applicable law, the Court



1
  United States District Judge Keith Ellison, to whom this case is assigned, referred these motions
for disposition in accordance with 28 U.S.C. § 636(b)(1)(A). Order, ECF No. 172.
2
    Counsel provided the Court with copies of their presentation slides from the hearing.
3
  These motions engendered numerous responsive filings, including a response, reply, sur-reply,
rejoinder, and two notices of subsequent events. ECF Nos. 144, 149, 155, 164, 156, 197. These
filings contained hundreds of pages of exhibits. Because of the number of filings and exhibits, the
Court requested the parties to provide indices to all the exhibits.
In addition, Defendant filed a motion to strike, to which Plaintiff filed a response, and Defendant
filed a reply. ECF Nos. 166, 167, 169. The motion to strike is DENIED AS MOOT by the other
rulings in this Order.


                                                   1
     Case 4:17-cv-03299 Document 222 Filed on 03/26/21 in TXSD Page 2 of 30




determines that Plaintiff’s motions to compel should be granted.

I.     BACKGROUND

       This is a patent infringement suit. Defendant Tenaris Coiled Tubes, LLC

(“Tenaris” or “Defendant”) is the owner of U.S. Patent No. 9,803,256 (the “‘256

patent” or “main patent”), U.S. Patent No. 10,378,074 (the “‘074 patent”), and U.S.

Patent No. 10,378,075 (the “‘075 patent”) (collectively the ‘074 and ‘075 patents are

referred to as the “Children Patents”). Plaintiff sued Defendants for, inter alia,

declaratory judgment of inequitable conduct, non-infringement, and antitrust

violations. Pl.’s 2d Am. Compl., ECF No. 80. Tenaris has counterclaimed for

infringement. Def.’s Am. Ans. and Counterclaims, ECF No. 119.

       This dispute involves patents for coiled tubing, which are very long, small-

diameter steel tubes that are used in the oil and gas industry to conduct and service

wellbore operations. The patents at issue provide for coiled tubing that is

manufactured with a “quench and temper” process that makes the coiled tubing

stronger and safer to meet the needs of shale oil extraction. According to the parties,

only three companies make this type of tubing: Tenaris, Global Tubing, and Quality

Tubing/NOV.

       In the 1990s, Southwestern Pipe Inc. produced the first quench and temper

tubing in the industry, known as CYMAX. ECF No. 133 at 5; Clark Depo., ECF No.




                                          2
      Case 4:17-cv-03299 Document 222 Filed on 03/26/21 in TXSD Page 3 of 30




133-3 at 5. 4 Southwestern used its CYMAX system to make coiled tubing using a

full-body continuous heat treatment applied to the entirety of the tube, including

welds, and then quenched and tempered. ECF No. 133 at 5-6.

        At the heart of both motions to compel is a notebook Southwestern created

and distributed—all or part of—to its customers as a “sales brochure.” Id. at 6;

CYMAX Brochure, ECF No. 133-2. Plaintiff claims the evidence shows the entire

notebook was given to customers. ECF No. 133 at 6; Clark Depo., ECF No. 133-3

at 5; Clark Depo., ECF No. 150-4 at 5-6. Defendant counters that the testimony of

Tenaris’ employee, who was a former Southwestern employee, Bill Clark,5 is

unclear and only part of the notebook was the sales brochure that was distributed to

customers. ECF No. 144 at 20. Plaintiff claims that Southwestern distributed the

CYMAX brochure openly and publicly. ECF No. 133 at 6; Clark Depo., ECF

No. 133-3 at 3. Tenaris admits that Mr. Clark testified that the sales brochure was

“generally” presented to customers as a single bound document. ECF No. 144 at 20-

21.


4
  This Court cites references to the motion and various responses, which cite to the supporting
evidence. Plaintiff provided the Court with its detailed timeline of events, most of which is cross-
referenced to supporting documents in the record. CYMAX Timeline, ECF No. 133-1. For
simplicity, the Court has cited to this supporting evidence only when critical to the analysis. Most
of the background facts appear to be undisputed. Where a disagreement is significant to the
analysis it is noted.
5
 Mr. Clark testified that after Southwestern went out of the coiled tubing business, Southwestern
was acquired by Northwest Pipe. He worked in SeaCAT part of that company, which was
eventually acquired by Maverick, and then Maverick was acquired by Tenaris. Up through 2015,
he worked for Tenaris. Clark Depo., ECF No. 133-3 at 6.


                                                 3
   Case 4:17-cv-03299 Document 222 Filed on 03/26/21 in TXSD Page 4 of 30




      The Specifications section of the brochure details the chemistry of the two

grades of coiled tubing product. CYMAX Brochure, ECF No. 133-2 at 8-12. For the

CYMAX100, the chemistry for the carbon content is .13-.17% wt., which appears

on page 30 of the brochure. Id. at 11; ECF No. 133 at 6. Tenaris admits that

Mr. Clark’s testimony established the Specifications were included in the “sales

brochure” materials. ECF No. 144 at 21. Significantly, this carbon content overlaps

with the carbon content in the Defendants’ patent ‘256 for its BlueCoil coiled tubing,

of .17-.35% wt. ECF No. 133 at 10. According to Mr. Clark, Southwestern had no

confidentiality restrictions on the document. ECF No. 144 at 21; Clark Depo., ECF

No. 133-3 at 5. Southwestern sold the CYMAX tubing for a couple of years, but it

was a commercial disaster because the coils, while stronger, fatigued faster than

other products, shortening the useful life. ECF No. 144 at 6, 17; Clark Depo., ECF

No. 144-10 at 3-5. Eventually, Southwestern stopped production and left the market

for coiled tubing. ECF No. 144 at 17; Clark Depo., ECF No. 133-3 at 6.

      In 2010, Tenaris employees discovered the CYMAX furnace in an old facility

it owned. This discovery led one of the inventors of the patent to suggest heat

treatment on coiled tubing. ECF No. 133 at 6. Three years later, Tenaris filed the

application for the ‘256 patent. Shortly thereafter, one of the patent inventors

contacted Mr. Clark, who provided Tenaris with a copy of the CYMAX brochure.

Clark Depo., ECF No. 133-3 at 3. It was distributed quickly to the team working on



                                          4
   Case 4:17-cv-03299 Document 222 Filed on 03/26/21 in TXSD Page 5 of 30




the ‘256 patent. ECF No. 133 at 7-8. Within days, one of the inventors, Bruce

Reichert, emailed the lead inventor, Martin Valdez, asking him to “look at the

chemistries (page 30 for instance for CYMAX100). This is essentially our chemistry

for HSS90 (A606HS).” ECF No. 133 at 9; ECF No. 133-32 at 12 (Tenaris’ response

to RFA Nos. 20-22). Valdez sent this brochure to Tenaris’ in-house counsel, who

forwarded it to outside patent prosecution counsel. ECF No. 133 at 9. The CYMAX

brochure was not provided to the Patent and Trademark Office (“PTO”) during the

application for the ‘256 patent. ECF No. 144 at 21.

      The PTO rejected the ‘256 patent on obviousness grounds but asked for an

affidavit supporting Tenaris’ position on non-obviousness. ECF No. 136 at 5 (citing

PTO rejection letter dated 11/22/2016, ECF No. 130, Ex. 8). In addition to other

issues, the PTO found that the ‘256 steel chemistries overlapped with the prior art of

Valdez (2010/0136363) (Valdez ‘363 patent) rendering the claimed ranges obvious.

ECF No. 130, Ex. 8 at p. 5. Tenaris overcame the rejection with a declaration from

Valdez. Global asserts that the CYMAX brochure is prior art that Tenaris should

have disclosed to the PTO when applying for the ‘256 patent. Global further

contends that Tenaris did not disclose the CYMAX brochure to ensure it obtained

the ‘256 patent. ECF No. 133 at 9-10.

      When applying for the Children Patents, again Tenaris made its new patent

prosecution counsel aware of the brochure. ECF No. 133 at 11. Tenaris and its



                                          5
   Case 4:17-cv-03299 Document 222 Filed on 03/26/21 in TXSD Page 6 of 30




outside counsel decided to provide the brochure to the PTO, however, “Tenaris

dissected the CYMAX Brochure into five parts,” submitting them as five separate

references out of order from the way they are kept in the brochure and removed the

title page, divider pages, and the “Specifications section, including page 30 showing

the chemistry for CYMAX100.” Id.

      The PTO repeatedly rejected each of the Children Patent Applications as

anticipated or obvious based on a 2012 Valdez Publication, another Tenaris

application relating to its heat treatment program, having disclosed all or enough of

the elements of the claims that their claims would have been obvious. Id. at 12; ECF

No 133-27 (‘686 Patent). The lead inventor of the ‘256 patent, Valdez, submitted

affidavits supporting the Children Patents against the obviousness rejections. ECF

Nos. 133-14, 133-16. Notwithstanding these submissions, Tenaris was unable to

overcome the obviousness rejections of the Children Patents based on the prior

Valdez publication. ECF No. 133 at 13.

      The inventors of the 2012 Valdez Publication and the ‘256 and Children

Patents were identical except for the addition of Dr. Gonzalo Gomez on the ‘256

patent and Children Patents. Id. at 12. Since the inventors were different, the 2012

Valdez Publication was considered prior art. Id. at 13. To overcome the PTO’s

repeated rejections based on obviousness, Tenaris changed the inventorship of the

‘256 patent and Children Patents, removing Dr. Gomez. Once the inventors on both



                                         6
   Case 4:17-cv-03299 Document 222 Filed on 03/26/21 in TXSD Page 7 of 30




the prior publication and patents were identical, the prior publication was no longer

citable as prior art. Id. (quoting Tenaris’ statement to the PTO, citing Patent

applications, ECF Nos. 133-33, 133-34, 133-35). The PTO issued the Children

Patents after Tenaris changed the inventorship.

      In its motion to compel, Global claims that Tenaris obtained its patents by

deceiving the PTO, withholding prior art in prosecuting the main patent, and then

altering and withholding a key piece of the prior art in prosecuting the Children

Patents. ECF No. 133 at 5. Global asserts that the patents would not have issued if

the CYMAX brochure had been disclosed because of the overlapping chemistries.

Id. at 9-12. Global further claims Tenaris waived its attorney-client privilege with

respect to its change of inventorship on the patents. Id. at 15. Global contends that

Tenaris’ actions withholding the material from the PTO amounted to fraud, vitiating

any attorney-client privilege under the crime-fraud exception. Id. at 19. Global seeks

to compel documents withheld as privilege that are in possession of prosecution

counsel relating to the CYMAX materials and those relating to inventorship of the

three patents at issue. Finally, Global seeks to compel production of the Valdez

affidavit submitted in support of the ‘256 patent that Tenaris clawed back. Global

asserts that the privilege, if any, was waived and the affidavit contains direct

evidence of Tenaris’ fraud on the PTO, vitiating any privilege under the crime-fraud

exception to the attorney-client privilege. ECF No. 136 at 12-14.



                                          7
      Case 4:17-cv-03299 Document 222 Filed on 03/26/21 in TXSD Page 8 of 30




II.     LEGAL STANDARD

      A. Inequitable Conduct Defense to Patent Infringement

        The essence of Plaintiff’s claim, and the focus of the briefing, is inequitable

conduct. ECF No. 133. Inequitable conduct is an equitable defense to patent

infringement that, if proved, bars enforcement of a patent. Therasense, Inc. v.

Becton, Dickinson & Co., 649 F.3d 1276, 1285 (Fed. Cir. 2011). To prevail on the

merits, the accused infringer must prove that the patent applicant misrepresented or

omitted material information with the specific intent to deceive the Patent and

Trademark Office (“PTO”). Id. at 1287. In the case of non-disclosure of information,

the accused infringer must prove that the applicant knew of the reference, knew it

was material, and made a deliberate decision to withhold it. Id. Inequitable conduct

regarding any single claim renders the entire patent unenforceable and cannot be

cured by reissue. Id. at 1288. When an applicant fails to disclose prior art to the PTO,

the art must be but-for material, meaning the PTO would not have allowed the claim

if it has been aware of the undisclosed art. Id. at 1292. An exception to the but-for

material requirement applies in cases of affirmative acts of egregious misconduct.

In such cases, the misconduct is material. Id. The egregious misconduct exception

includes the filing of false affidavits. Id.




                                               8
    Case 4:17-cv-03299 Document 222 Filed on 03/26/21 in TXSD Page 9 of 30




    B. The Attorney-Client Privilege and the Scope of Discovery

       Rule 26 of the Federal Rules of Civil Procedure provides:

               Parties may obtain discovery regarding any nonprivileged matter
               that is relevant to any party's claim or defense.... For good cause,
               the court may order discovery of any matter relevant to the
               subject matter involved in the action. Relevant information need
               not be admissible at the trial if the discovery appears reasonably
               calculated to lead to the discovery of admissible evidence.

FED. R. CIV. P. 26(b)(1). “The broad scope of permissible discovery is constrained

by . . . any relevant privileges, including the attorney-client privilege.” See Pei-

Hreng Hor v. Ching-Wu Paul Chu, No. 4:08-CV-3584, 2010 WL 4284902, at *3

(S.D. Tex. Oct. 22, 2010) (Ellison, J.) (citing FED. R. CIV. P. 26(b)(1), (3)). 6

       “The attorney-client privilege protects the confidentiality of communications

between attorney and client made for the purposes of obtaining legal advice.” Id.

(citing American Standard, Inc. v. Pfizer, Inc., 828 F.2d 734, 745 (Fed.Cir.1987)).

The attorney-client privilege extends to communications between an inventor and a

patent attorney. See In re Spalding, 203F.3d at 806. It does not matter whether a



6
 Federal Circuit law governs discovery disputes over materials relating to an issue of substantive
patent law, and hence governs the questions presented here because the non-disclosure of prior art
and change of inventorship took place in a patent-law specific context. Id. (citing In re Spalding
Sports Worldwide, Inc., 203 F.3d 800, 803 (Fed. Cir 2000) (finding that Federal Circuit law applied
because determination of the attorney-client privilege to invention record clearly implicated
substantive patent issues) and In re Echostar Commc'ns Corp., 448 F.3d 1294 (Fed.Cir.2006)
(applying Federal Circuit law to determine the extent to which a party waives attorney-client
privilege by asserting the advice of counsel to defend a charge of willful patent infringement)).
The application of the crime-fraud exception to the attorney-client privilege in the context of
committing a fraud on the PTO during a patent application implicates patent law and Federal
Circuit law governs. See id.


                                                9
   Case 4:17-cv-03299 Document 222 Filed on 03/26/21 in TXSD Page 10 of 30




communication “contain[s] technical information” or “refer[s] to prior art,” as long

as the “overall tenor of the document indicates that it is a request for legal advice or

services.” Id. “This privilege is ‘recognize[d] in order to promote full and frank

communication between a client and [its] attorney so that the client can make well-

informed legal decisions and conform [its] activities to the law.’” Hreng Hor, 2010

WL 4284902, at *3 (citing In re Echo Star Commc'ns Corp., 448 F.3d at 1300–01).

      When a party waives privilege as to a particular communication, the waiver

applies to all other communications relating to the same subject matter. Id. at *4.

“‘The overarching goal of a waiver in such a case is to prevent a party from using

the advice he received as both a sword, by waiving privilege to favorable advice,

and a shield, by asserting privilege as to unfavorable advice.’” Id. (quoting In re

Echo Star Commc'ns Corp., 448 F.3d at 1303). In patent cases, the extent of waiver

is generally narrowly construed. Id.

      The temporal scope of a waiver is generally limited to the period when the

disclosing party placed the privileged material at issue. See Windbond Electronics

Corp. v. Int'l Trade Commn'n, 262 F.3d 1363, 1375-76 (Fed.Cir.2001). If waiver of

the privilege is renewed beyond the initial disclosure, the temporal scope of the

waiver may be extended accordingly. Id.




                                          10
   Case 4:17-cv-03299 Document 222 Filed on 03/26/21 in TXSD Page 11 of 30




III.   THE MOTION TO COMPEL PRODUCTION OF THE VALDEZ
       AFFIDAVIT AND THE CYMAX DOCUMENTS

       Plaintiff seeks production of the clawed back draft Valdez affidavit, asserting

the affidavit is not privileged, Defendant waived any privilege through its voluntary

production, and the crime-fraud exception applies. ECF No. 136. In addition,

Plaintiff seeks production of all CYMAX documents withheld under a claim of

privilege, asserting, inter alia, that the crime-fraud exception vitiated any privilege

regarding these documents. ECF No. 133. Defendant claims that the affidavit is

privileged, production was inadvertent, and the crime-fraud exception does not

apply. ECF No. 144.

   C. Inadvertent Production of the Valdez Affidavit.

       The Valdez Affidavit was submitted to the PTO to support the ‘256 patent

after the PTO rejected it on obviousness grounds. ECF No. 133 at 10; ECF No. 136

at 8. During discovery, Tenaris produced a draft of the affidavit to Global. Valdez

Aff., ECF Nos. 133-14 & 133-36. Plaintiff attached the affidavit as an exhibit to its

motion to compel and relies on the disclosures in it to support waiver of attorney-

client privilege and crime-fraud exception arguments. ECF No. 133 at 10-12; ECF

No. 136. Tenaris claims that the Valdez draft affidavit is an attorney-client privileged

communication, and its production was inadvertent. ECF No. 144 at 26; Partridge

Aff., ECF No. 144-31.




                                          11
   Case 4:17-cv-03299 Document 222 Filed on 03/26/21 in TXSD Page 12 of 30




          1. Is the affidavit privileged?

       The burden to demonstrate attorney–client privilege is on the party asserting

privilege. Corona v. Chevron Corp., No. H-07-3190, 2008 WL 11483069, at *2

(S.D. Tex. June 8, 2008). Defendant’s response focuses on the inadvertent

production argument and almost assumes privilege. ECF No. 144 at 26. Because

Plaintiff attached the affidavit to its motion, however, the Court had it to review for

privilege. Valdez Aff., ECF No. 133-14.

       There is no dispute that Tenaris and its counsel prepared the affidavit to be

submitted to support the ‘256 patent application against the obviousness rejection.

ECF No. 133 at 10; ECF No. 136 at 8; ECF No. 144 at 26. Defendant asserts that

the “draft declaration contains privileged communications between Tenaris and its

outside patent counsel.” ECF No. 144 at 26. Based on the Court’s review of the draft

affidavit, it contains questions from the prosecuting patent attorney to the lead

inventor asking questions about the various representations in the affidavit and

Valdez provides responses. Id.; Valdez Aff., ECF Nos. 133-14, 133-36. Contrary to

Plaintiff’s arguments that the communications exchanged are simply facts regarding

technology and not made for the purpose of obtaining legal advice, ECF No. 136 at

10, the issue of patentability is decidedly legal in nature, and the communications

within the affidavit were privileged. See Medicines Co. v. Mylan Inc., 936 F.Supp.2d

894, 901 (N.D. Ill. 2013). There is one paragraph that goes to the crime-fraud



                                          12
   Case 4:17-cv-03299 Document 222 Filed on 03/26/21 in TXSD Page 13 of 30




exception that the Court will address later.

          2. Was the production inadvertent?

       To determine whether an inadvertent disclosure waives attorney–client

privilege, the following factors are relevant: (1) the reasonableness of precautions

taken to prevent disclosure; (2) the amount of time taken to remedy the error; (3) the

scope of discovery; (4) the extent of the disclosure; and (5) the overriding issue of

fairness. Corona, 2008 WL 11483069, at *2 (citing Alldread v. City of Grenada, 988

F.2d 1425, 1433 (5th Cir. 1993)). Although no factor is conclusive, the party seeking

to preserve privilege has the burden to demonstrate that the circumstances

surrounding disclosure favor continued protection. Id. The party claiming privilege

will not be relieved of the consequences of its carelessness if the circumstances do

not clearly demonstrate that continued protection is warranted. Id.; see also Callan

v. Christian Audigier, Inc., 263 F.R.D. 564, 566 (C.D. Cal. 2009) (self‐serving,

conclusory declarations cannot satisfy the burden to establish inadvertent

disclosure).

       Defendant states its precautions were reasonable. ECF No. 144 at 27. In a

conclusory supporting affidavit, counsel states that the firm uses the Relativity

platform, and the privilege screening procedures search every document for

potentially privileged terms. Partridge Aff., ECF No. 144-3. Thousands of

documents were apparently reviewed, and the Valdez declaration was caught by the



                                          13
   Case 4:17-cv-03299 Document 222 Filed on 03/26/21 in TXSD Page 14 of 30




privilege screen. Id. Even though the draft was caught by the privilege screen, it was

produced and marked Attorneys Eyes Only. ECF No. 133 at 8. Plaintiff argues this

is evidence of intentional production. See id. The Defendant’s sole explanation is

that the declaration “was mistakenly produced.” Partridge Aff., ECF No. 144-3. The

Court concludes from this that human error resulted in the inadvertent production of

this document.

       No one disputes that, upon learning of the production after Plaintiff filed its

motion to compel referencing the declaration and its import on Plaintiff’s fraud on

the PTO case, Defendant immediately clawed back the document. ECF No. 136 at

9; ECF No. 144 at 26. Defendant asserts that Plaintiff’s discovery requests required

the review of thousands of documents, production of almost one thousand pages,

and only this five-page declaration was mistakenly produced. ECF No. 144 at 26-

28. Defendant argues that fairness requires continued protection of the affidavit

because its disclosure would be highly prejudicial to Tenaris. Id. at 28-29.

       In sum, these factors favor keeping the draft affidavit privileged under the

inadvertent production doctrine.

   D. The Crime-Fraud Exception to the Attorney-Client Privilege

       Plaintiff argues that, if the draft Valdez declaration is privileged, the crime-

fraud exception applies and relies on the facts outlined in its two motions. ECF

No. 136 at 9. Defendant argues that the crime-fraud exception does not apply, and



                                         14
   Case 4:17-cv-03299 Document 222 Filed on 03/26/21 in TXSD Page 15 of 30




the Valdez declaration cannot be used to determine whether the exception applies,

citing United States v. Zolin, 491 U.S. 554, 573 (1989).

      “The attorney-client privilege is designed to encourage clients to make full

disclosure of facts to counsel so that [counsel] may properly, competently, and

ethically carry out [the] representation.” In re Grand Jury Proc., 604 F.2d 798, 802

(3d Cir. 1979) (citing Fisher v. United States, 425 U.S. 391 (1976)). The purpose is

to promote the proper administration of justice. Id.; see United States v. Zolin, 491

U.S. 554, 562 (1989) (quoting Upjohn Co. v. United States, 449 U.S. 383, 389 (1981)

(the privilege promotes “broader public interests in the observance of law and

administration of justice.”)).

      The privilege is subject to several exceptions, including the crime-fraud

exception. The crime-fraud exception recognizes that a “client has no legitimate

interest in seeking legal advice in planning future criminal activities.” In re

International Systems & Controls Corporation Securities Litigation, 693 F.2d 1235,

1242 (5th Cir.1982). Thus, if lawyer is consulted, not with respect to past

wrongdoing but to future crime or fraud, the crime-fraud exception to the attorney-

client privilege applies and the communications made in furtherance of the crime or

fraud are not protected. Zolin, 491 U.S. at 562-63 (“It is the purpose of the crime-

fraud exception to the attorney-client privilege to assure that the ‘seal of secrecy,’ ...

between lawyer and client does not extend to communications ‘made for the purpose



                                           15
   Case 4:17-cv-03299 Document 222 Filed on 03/26/21 in TXSD Page 16 of 30




of getting advice for the commission of a fraud’ or crime.”); accord In re Grand

Jury Subpoena, 419 F.3d 329, 335 (5th Cir. 2005) (“Under the crime-fraud exception

to the attorney-client privilege, the privilege can be overcome where communication

or work product is intended to further continuing or future criminal or fraudulent

activity.”); In re Burlington N., Inc., 822 F.2d 518, 524 (5th Cir. 1987) (same).

      The party seeking to invoke the crime-fraud exception bears the burden of

demonstrating that the exception is applicable. E.g., Chevron v. Uhl, Baron, Rana &

Assoc., 633 F.3d 133, 166 (3rd Cir. 2011). Thus, the party must make a prima facie

showing “that the attorney-client relationship was intended to further criminal or

fraudulent activity.” In re Grand Jury Subpoena, 419 F.3d at 335. After the party

seeking disclosure meets its prima facie showing, the only attorney-client

communications falling within the scope of the crime-fraud exception are those

shown to hold “some valid relationship” to the prima facie violation such that they

“reasonably relate to the fraudulent activity.” In re Grand Jury Subpoena, 419 F.3d

329, 346-47 (citations omitted); see also Burlington N., 822 F.2d at 525 n. 5.

          1. The affidavit will not be considered in determining application of
             the crime-fraud exception.

      In its motions, and then in emails to the Court after the argument, Plaintiff

tendered the Valdez declaration as direct evidence of the fraud on the PTO and

argues that the Court may review it to make the determination of the prima facie

case because the document had not been adjudicated to be privileged. Zolin, 491


                                         16
   Case 4:17-cv-03299 Document 222 Filed on 03/26/21 in TXSD Page 17 of 30




U.S. at 573-75. In its presentation and emails to the Court after the argument,

Defendant relied on Zolin to argue that the court may not consider the affidavit in

making that determination.

      Although Plaintiff is correct that prior to this Order, the Valdez affidavit had

not been adjudicated as privileged and would have allowed the Court to examine it

to determine whether the crime-fraud exception applies, that argument is now moot

because the Court found the affidavit to be privileged. Thus, the Court cannot

consider the declaration in making the crime-fraud determination until it first

determines whether Plaintiff has made a showing of a factual basis adequate to

support a good faith belief by a reasonable person that the affidavit contains evidence

of the fraud. Zolin, 491 U.S. at 572-73; e.g., In re Chevron Corp., 633 F.3d 153, 167

(3d Cir. 2011) (performing in camera review of document under Zolin because there

was a “factual basis adequate to support a good faith belief by a reasonable person

... that in camera review of the materials may reveal evidence to establish the claim

that the crime-fraud exception applie[d]”).

          2. Plaintiff’s evidence supports a factual basis that the affidavit
             contains evidence of fraud.

      Plaintiff points to the evidence in both of its motions to support the factual

basis of fraud. In sum, Plaintiff’s evidence consists of Tenaris’ knowledge of the

CYMAX materials, the inventors’ review and discussion of those materials and the

overlapping specifications with the ‘256 patent, Defendant’s failure to disclose this


                                          17
      Case 4:17-cv-03299 Document 222 Filed on 03/26/21 in TXSD Page 18 of 30




material to the PTO during prosecution of the ‘256 patent despite the internal

recognition of its significance, and when the materials were submitted during the

prosecution of the Children Patents, they were not produced as originally

maintained. Instead, the evidence shows that Defendant tendered the materials to

prosecuting counsel, and counsel reorganized the material, removing the title page,

divider pages, and entire Specifications section, which purportedly contained

information on overlapping chemistries, particularly significant in light of the PTO’s

previous rejection of the ‘256 patent based on obviousness that included overlapping

chemistries. Similarly, the PTO rejected the Children Patents on obviousness

grounds, which the inventors were only able to overcome by changing the inventors

so that the prior art creating the issue would no longer be considered. Plaintiff

supports each of these facts with supporting evidence in the record, most of which

was attached to its motions and referenced in the Background section above.

         The Court finds this sufficient to make a showing that a reasonable person

would expect the draft affidavit to contain evidence of fraud, justifying in camera

review of the offending paragraph in the affidavit. None of the evidence Defendant

refers to changes the Court’s conclusion.7

              3. In camera review of the affidavit reveals intent to commit fraud.

         In the relevant paragraph, Valdez states:


7
    Defendant’s evidence will be discussed in more detail when addressing the CYMAX materials.


                                               18
   Case 4:17-cv-03299 Document 222 Filed on 03/26/21 in TXSD Page 19 of 30




      The claimed coiled tubing on the range of properties we are claiming
      (specially the one we are selling 110‐125‐140 ksi) was not explore[d]
      before. There was an attempt called Cymax (I include a paper/document
      for your reference). The intention was to go to higher than 70 ksi, they
      produce 100 ksi but the chemistry was C:0.13‐0.17 (which is outside
      our carbon range). In page 30 of the Cymax.pdf doc you can see the
      spec of the CYmax 100 which was 0.13‐0.17 Carbon. I am not sure it
      is a good idea to disclose this document.
ECF No. 133-36 at 14 (emphasis added).

      This statement, questioning whether it is a good idea to disclose the CYMAX

material, is a rare example of direct evidence of an intent to defraud. See Therasense,

Inc., 649 F.3d at 1290 (direct evidence of deceptive intent is rare, allowing courts to

infer intent from circumstantial evidence); GFI, Inc. v. Franklin Corp., 265 F.3d

1268, 1274 (Fed. Cir. 2001) (“facts in inequitable conduct cases rarely include direct

evidence of admitted deceitful conduct”). Not only is it evidence of intent to commit

fraud, but it is also not a privileged communication because communications

regarding future fraudulent conduct are not protected. Zolin, 491 U.S. at 562-63.

       Defendant argues that intent to deceive must be the single most reasonable

inference from the evidence, and when there are multiple reasonable inferences that

may be drawn, intent to deceive cannot be found. ECF No. 144 at 29. Defendant

suggests several inferences such as Valdez’s concern that the document could have

been confidential, or that the document does not admit the failure of the CYMAX

product, or the possibility of using Chitwood instead. Id. However, the Court need

not draw any inferences when presented with direct evidence of fraud. The statement


                                          19
    Case 4:17-cv-03299 Document 222 Filed on 03/26/21 in TXSD Page 20 of 30




speaks for itself. Only when inferring intent from indirect or circumstantial evidence,

must the Court consider the reasonable inferences to be drawn from the evidence.

See Therasense, Inc., 649 F.3d at 1290; GFI, Inc., 265 F.3d at 1274.

       Even if the Court were to consider the reasonable inferences to be drawn from

the evidence, Defendant does not point to a shred of evidence to support these

hypothetical inferences. To the contrary, the Court finds that the only record

evidence cited on intent is what has already been referenced: Valdez’s knowledge

of this prior art, knowledge of its materiality given the inventors’ prior discussions

of overlapping chemistries and the PTO’s rejection of the ‘256 patent on obviousness

grounds based on chemistry overlap with another patent, 8 and the Children Patents

repeated rejections as obvious based on Valdez’s prior publication, all lend support

for an inference that this statement suggesting not to disclose CYMAX brochure to

the PTO is evidence of an intent to defraud. In the affidavit, Valdez points to the

chemistries, and then says it is not a good idea to disclose it. In fact, the CYMAX

materials were not disclosed to the PTO during the prosecution of the ‘256 patent,

either before or after the affidavit was submitted to the PTO, evidencing that this

expressed intent was carried out. The affidavit also does not disclose the CYMAX

chemistries. Thus, to the extent any inference is required, intent to defraud the PTO


8
  The Court also takes note that Valdez was the lead inventor and experienced in the patent process,
lending further support for the finding that he understood the import of the CYMAX brochure on
the patent application process.


                                                20
    Case 4:17-cv-03299 Document 222 Filed on 03/26/21 in TXSD Page 21 of 30




is the single most reasonable inference to be drawn. See GFI, Inc., 265 F.3d at 1275

(despite patentee’s knowledge and discussions of prior art during pendency of the

patent application, no disclosure was made to the PTO, proving threshold deceptive

intent).

            4. The CYMAX materials withheld were material.

       Materiality is an element of the inequitable conduct case. Therasense, Inc.,

649 F.3d at 1290-93. Plaintiff concedes that, for the crime-fraud exception, it must

make a prima facie showing of the materiality of the CYMAX materials Defendant

withheld from the PTO. See ECF No. 164 at 1-2. Based on the evidence already

recited, the Court finds that Plaintiff has made a prima facie showing that the

CYMAX brochure and particularly the four page Specifications section were

material to the prosecution of the ‘256 patent.9

       Defendant’s response that it had a good faith belief that the documents were

confidential is not credible. The affidavit says nothing about the CYMAX materials

being confidential. As experience patent counsel would know, the PTO deals with

confidential information daily and has procedures in place for the proper handling


9
  But-for materiality is required for inequitable conduct, but in an exception to the but-for material
requirement applies in cases of affirmative acts of egregious misconduct. Therasense, Inc., 649
F.3d at 1292. In such cases, the misconduct itself is material and includes the filing of false
affidavits. Id. Plaintiff has argued that the Valdez affidavit failed to disclose the CYMAX prior art
and therefore it was a false affidavit filed with the PTO, falling under the egregious misconduct
exception. The Court agrees. Nonetheless, the Court finds that the evidence establishes but-for
materiality as discussed herein.



                                                 21
   Case 4:17-cv-03299 Document 222 Filed on 03/26/21 in TXSD Page 22 of 30




of confidential or proprietary information. See, e.g., Manual of Patent Examining

Procedure (“MPEP”) § 724 (9th Ed. June 2020).

      Further, Defendant argued that the Specifications were confidential based on

a reference in one of the brochure documents that referred to proprietary information

and argued that it was not publicly available. ECF No. 144 at 21-22. As Defendant

itself showed, however, this CYMAX product was a failure and Southwestern is no

longer in the coiled tubing market. Id. So, it is not clear on whose behalf Defendant

is asserting the proprietary nature of these chemistries. Plaintiff claims that this

information is available on the internet. ECF No. 133 at 21 n.4. As it turns out, one

of Southwestern’s employees, Mr. Clark, who provided Tenaris with the CYMAX

brochure, works for Tenaris and was at its disposal to answer any questions about

confidentiality, which he ultimately did in his deposition, testifying that the

CYMAX brochure was not confidential. Clark Depo., ECF Nos. 133-3 at 5.

Defendant also contended that the Specifications were confidential based on a stamp

that the document was “CONTROLLED.” ECF No. 144 at 21-22. However, the only

evidence is to the contrary, that a CONTROLLED stamp means that it is the latest

version of the document, having nothing to do with confidentiality. Padron Aff., ECF

No. 149-10.

      In discussing the materiality of the CYMAX brochure, Defendant insisted that

it was merely cumulative of the Chitwood article, another document that it submitted



                                         22
   Case 4:17-cv-03299 Document 222 Filed on 03/26/21 in TXSD Page 23 of 30




to the PTO. E.g., ECF No. 144 at 18; ECF No. 155 at 13. Defendant asserted that the

patent examiner would have known the chemistries based on the steel disclosed in

the Chitwood article because they are engineers and scientists who are persons of

ordinary skill in the art. ECF No. 155 at 13 (citing In re Berg, 320 F.3d 1310, 1315

(Fed. Cir. 2003) (“As persons of scientific competence in the fields in which they

work, examiners and administrative patent judges on the Board are responsible for

making findings, informed by their scientific knowledge, as to the meaning of prior

art references to persons of ordinary skill in the art and the motivation those

references would provide to such persons.”)). Tenaris’ argument that the CYMAX

brochure was cumulative of Chitwood and therefore was not material is belied by

the fact that Tenaris submitted the CYMAX brochure to the PTO in prosecuting the

Children Patents, albeit not the complete brochure in the order it was maintained.

      The Court finds that Defendant’s arguments lack merit. “[T]he duty of candor

requires disclosure of all information material to patentability, including non-public

information, to the Patent Office.” Semiconductor Energy Lab'y Co. v. Samsung

Elecs. Co., 204 F.3d 1368, 1374 (Fed. Cir. 2000), amended (Apr. 5, 2000) (citing

Golden Hour Data Sys., Inc. v. emsCharts, Inc., 614 F.3d 1367, 1374 (Fed. Cir.

2010) (undisclosed information in withheld brochure considered material, even if

not prior art)). A withheld reference may be highly material when it discloses a more

complete combination of relevant features, even if those features are before the



                                         23
   Case 4:17-cv-03299 Document 222 Filed on 03/26/21 in TXSD Page 24 of 30




patent examiner in other references. Id. Thus, the fact that the Chitwood article was

already disclosed, and contained similar information, does not mean that a patent

examiner would not have wanted to see the four pages of the Specifications that

Tenaris withheld. One of those four pages identified the chemistries in a chart that

was not found in the Chitwood article. Particularly, as here where the ‘256 patent

was initially rejected on obviousness grounds based in part on overlapping

chemistries with other prior art, this would have been material.

       Since this is a discovery motion, and not a determination on the merits, the

sole question is whether Plaintiff’s evidence is sufficient to make a prima facie case

of fraud such that the Court can consider the affidavit. The Court finds that Plaintiff

has made a prima facie case that the attorney-client relationship was used to further

the commission of a fraud on the PTO by the withholding of the CYMAX brochure.

See GFI, Inc., 265 F.3d at 1275 (“We have held deceptive intent to be shown where

a patentee withheld references and made an argument for patentability that could not

have been made had the art been disclosed.”). At trial, Tenaris may ultimately prove

that the CYMAX brochure was cumulative and not material, but for the purposes of

this motion to compel, Defendant’s evidence is insufficient to conclusively rebut

Plaintiff’s evidence. It simply evidences that there are issues of fact that will be

resolved at trial.

       The Court determines that Plaintiff has established a prima facie case that the



                                          24
     Case 4:17-cv-03299 Document 222 Filed on 03/26/21 in TXSD Page 25 of 30




affidavit contains evidence that the attorney-client relationship was used in

furtherance of committing a fraud on the PTO. With regard to the scope of the

required production, Plaintiff’s evidence is sufficient to vitiate any attorney-client

privilege as to the Valdez affidavit. The Court also determines that this evidence is

sufficient to require Tenaris to produce the documents withheld as privileged related

to the CYMAX documents, as Plaintiff requests in its motion to compel. ECF No.

133.10

         The Court orders that Defendant produce the Valdez affidavit and all

documents relating to the CYMAX materials that were withheld under a claim of

privilege. There should not be many documents that fall into that category. To the

extent that there are any issues, the Defendant may seek in-camera review of

documents that raise a specific question as to whether production is required.

However, the Court admonishes the parties to work together and comply with the

pre-filing conference requirements.




10
  Defendant submitted deposition testimony from outside counsel explaining why the CYMAX
documents had been reorganized when submitted with the Children Patents, purportedly to ensure
that the patent examiner would consider them. Musselman Depo., ECF No. 197-1 at 6-8. In
addition, he testified that the patent examiner was not considering chemistries with the Children
Patents, implying that the CYMAX Specifications would not be relevant or material. Id. at 10.
This evidence does not refute this information would have been material to the ‘256 patent
application. Moreover, this testimony about the attorney’s state of mind, knowledge of prior art,
and communications with the PTO may constitute a further waiver of the attorney-client privilege.
GFI, Inc., 265 F.3d at1273. But, given the ruling on the crime-fraud exception, the Court does not
need to resolve this issue.


                                               25
      Case 4:17-cv-03299 Document 222 Filed on 03/26/21 in TXSD Page 26 of 30




IV.     THE MOTION TO COMPEL PRIVILEGED DOCUMENTS
        REGARDING THE CHANGE OF INVENTORSHIP

        It is not disputed that the PTO rejected the Children Patents as anticipated or

obvious based on the 2012 Valdez publication, finding that this prior publication

disclosed all elements of the claims in the Children application or enough that the

claims would have been obvious. ECF No. 133 at 12-13. The inventors of the 2012

Valdez publication and the ‘256 patent were the same with the addition of Dr. Gomez

on the ‘256 patent. Defendant’s attempts to persuade the PTO that the claims were

not anticipated or obvious failed. Id. at 13. Because the ‘256 inventors were not

identical to the 2012 Valdez publication, the Valdez publication was considered

prior art. Unable to convince the PTO that the claims were not obvious, ECF No.

149 at 1-2 (citing patent rejections ECF Nos. 149-1 – 149-4), Defendants changed

the inventors of the ‘256 patent to remove Dr. Gomez. Id. (citing to the patent

applications ECF Nos. 133-33, 133-34, 133-35). Once that was done, the prior

publication could no longer be cited as prior art because the inventors were identical.

Id.

        “Inventorship is a question of who actually invented the subject matter

claimed in a patent.” Winbond Elec. Corp. v. ITC, 262 F.3d 1363, 1371 (Fed. Cir.

2001). The Patent Act authorizes corrections to the listing of the inventor when

through an error without deceptive intent a person is named as the inventor or is not

named as the inventor. Id. (citing 35 U.S.C. § 256 (1999)). The party challenging a


                                          26
   Case 4:17-cv-03299 Document 222 Filed on 03/26/21 in TXSD Page 27 of 30




change in inventorship must prove that the correction was improper. Id.

       Plaintiff alleges that for five years Dr. Gomez has been named as an inventor

of the three patents. All four inventors—Valdez, Reichert, Jorge Mitre, and

Dr. Gomez—have sworn they were the inventors in 2014 and filed four applications

attesting to joint inventorship status. ECF No. 133 at 13. Dr. Gomez testified that he

believed he was an inventor when the patent applications were filed. Gomez Depo.,

ECF No. 133-31 at 3. He further testified that, at the end of 2017, Valdez told him

that he would be contacted by a person from the intellectual property office because

they wanted to review his contribution to the patent. Id. A person from Defendant’s

intellectual property office told Dr. Gomez that he would have a meeting with Wes

Musselman so the attorney could help Dr. Gomez review his contribution to the

patent. Id. at 4.

       Dr. Gomez testified that he had two meeting with outside counsel

Wes Musselman for several hours and reviewed his contribution to the patent. Id.

at 3. Dr. Gomez testified he understood from that conversation “that to be an

inventor of a U.S. patent, you need to do a significant contribution to the conception

of at least one of the claims.” Id. at 3-4, 6. He reviewed the claim, patent

specifications, email, and presentations. Id. at 4. After five years as a named

inventor, Dr. Gomez suddenly realized that the was not an inventor after talking to

outside prosecution and litigation counsel. Id. at 4, 5; ECF No. 133 at 13. Those



                                         27
   Case 4:17-cv-03299 Document 222 Filed on 03/26/21 in TXSD Page 28 of 30




attorneys conducted detailed interviewed with the inventors and relied on no

documents in deciding to submit a change in inventorship. Def. Supp. Ans. Interrog.,

ECF No. 133-8 at 5.

      During re-direct examination, Tenaris’ counsel asked Dr. Gomez about his

communications with its counsel:

      Q. Did . . . Jan-Willem Louwaard -- ever tell you that you were not an inventor
         on the ’256 patent or the continuations?
      A. No, he didn’t tell me nothing about that.

      Q. Did Wes Musselman ever tell you that you were not an inventor?

      A. No, he didn’t tell me that.

Gomez Depo., ECF No. 133-31 at 5-6.

      Plaintiff argues that Defendant waived its attorney-client privilege as to the

inventorship because it put privileged communications between Dr. Gomez and Wes

Musselman at issue, using it as a sword relaying on a partial disclosure of attorney

discussions with Dr. Gomez, and hiding behind the privilege as a shield withholding

information on the same topic. ECF No. 133 at 16; ECF No. 149 at 4. Moreover,

Dr. Gomez testified that his determination that he was no longer an inventor was

based on his discussions with Wes Musselman, where Musselman explained the law

of inventorship to him. ECF No. 133-31 at 3-6.

      Defendant disputes that it is relying on advice of counsel as proof that

Dr. Gomez is not an inventor. ECF No. 155 at 10. Further, Defendant argues that its


                                        28
   Case 4:17-cv-03299 Document 222 Filed on 03/26/21 in TXSD Page 29 of 30




questioning of Dr. Gomez did not reveal any privileged communications it just asked

yes or no questions to dispel the misimpression of wrongdoing left by Plaintiff’s

earlier questioning. Id.

      The Court finds that this case is the same as Winbond Elec. Corp., 262 F.3d

at 1373. In that inequitable conduct case, the patentee sought a change of

inventorship. The added inventor testified that:

      The standard for inventorship as it relates to the ‘903 patent has been
      explained to me. Based on my understanding of that standard, I hereby
      state that I have made an inventive contribution to the subject matter
      claimed in the ‘903 patent, whereby I am a co-inventor of the claimed
      subject matter of the ‘903 patent.

Id. The Federal Circuit affirmed the Commission’s determination that the patentee

waived its privilege, finding that the inventor

      understood that he was an inventor upon receiving an explanation of
      the law . . .. Thus, the Commission correctly found that [the patentee]
      put at issue [the inventor’s], and thus its attorneys’, understanding of
      inventorship law . . .. This court has held that a patentee’s inadvertent
      waiver of attorney-client privilege in a patent infringement litigation is
      a general waiver “for all purposes.

Id. at 1376. Here, Dr. Gomez testified after two meetings with outside counsel where

they discussed inventorship law and his contributions to the patents over several

hours, he later determined that he was not an inventor as he had originally thought.

Thus, Dr. Gomez’s testimony put at issue his and counsel’s understanding of

inventorship law. Id. Based on this ruling, the Court need not address the other

waiver issues.


                                          29
   Case 4:17-cv-03299 Document 222 Filed on 03/26/21 in TXSD Page 30 of 30




      Thus, Plaintiff request for an order compelling production of documents

withheld as attorney-client privileged communication that relate to the inventorship

of the three patents is granted. See In re EchoStar Comm. Corp., 448 F.3d at 1299

(scope of waiver of attorney-client privilege as to a particular communication is that

the waiver applies to all other communications relating to the same subject matter).

      V.     CONCLUSION

      The Court ORDERS that the Plaintiff’s motions to compel, EFC Nos. 133

and 136, are GRANTED. Defendant shall produce the documents withheld as

privilege that relate to the CYMAX brochure and the inventorship of the three

patents and the Valdez affidavit. The Court further ORDERS that Defendant’s

motion to strike, ECF No. 166, is DENIED AS MOOT.

      Signed at Houston, Texas, on March 26, 2021.




                                          _________________________________
                                                Dena Hanovice Palermo
                                             United States Magistrate Judge




                                         30
